      Case 3:21-cv-00017-ECM-KFP Document 15 Filed 04/19/21 Page 1 of 5




                    IN THE UNITED STATES DISTRICT COURT
                    FOR THE MIDDLE DISTRICT OF ALABAMA
                             NORTHERN DIVISION

ZAKEIYA JONES,                                   )
                                                 )
     Plaintiff,                                  )
                                                 )
v.                                               ) CIVIL ACT. NO. 2:21-cv-17-ECM
                                                 )                 (WO)
MAR-MAL, INC., doing business as                 )
MCDONALD’S INC.,                                 )
                                                 )
     Defendant.                                  )

                          MEMORANDUM OPINION and ORDER

       Now pending before the Court is the Defendant’s Motion to Transfer Venue (doc.

11) filed on February 16, 2021. The Plaintiff, Zakeiya Jones (“Jones”), a former employee

of Defendant Mar-Mal, Inc., d/b/a McDonald’s Inc. (“Mar-Mal”), claims that Mar-Mal

discriminated against her due to her sex and pregnancy. For the reasons stated, the

Defendant’s Motion to Change Venue is due to be GRANTED.

                                JURISDICTION AND VENUE

       The Court has original subject matter jurisdiction pursuant to 28 U.S.C. § 1331 and

the jurisdictional grant found in 42 U.S.C. § 2000e-5(f)(3). Personal jurisdiction and venue

are uncontested, and the Court concludes that venue properly lies in the Middle District of

Alabama. See 28 U.S.C. § 1391.

                                          DISCUSSION

       The parties do not dispute that venue is proper in the Middle District of Alabama.

Jones asserts that, pursuant to Title VII’s statewide venue provision, venue is proper in the
                                             1
      Case 3:21-cv-00017-ECM-KFP Document 15 Filed 04/19/21 Page 2 of 5




Middle District, Northern Division. See 42 U.S.C. § 2000e-5(f)(3). Mar-Mal, on the other

hand, contends that the lawsuit should have been filed in the Eastern Division of the Middle

District.

         The dispute in this case centers around the appropriate division within the Middle

District. Notably, both § 1391(b) and § 2000e-5(f)(3) refer to judicial districts; neither

reference divisional districts. “Although at one time there was ‘divisional venue (governed

by former 28 U.S.C. § 1393), “[w]hen 28 U.S.C. § 1393 was repealed effective February

17, 1989 by Public Law 100–702, the concept of divisional venue disappeared.” Young v.

Maitake, Inc., No. 2016 WL 3878504, *1 (N.D. Ala. 2016) (quoting King v. CVS Caremark

Corp., 2012 WL 3029909, *2 (N.D. Ala. 2012). This Court has no local divisional rule

governing venue. See Callwood v. Phenix City, Ala., 2016 WL 1122681, *2 (M.D. Ala.

2016).      Thus, the Court must consider whether transfer to the Eastern Division is

appropriate pursuant to 28 U.S.C. § 1404(a).

         28 U.S.C. § 1404(a) provides, in pertinent part, that “[f]or the convenience of the

parties and witnesses, and in the interest of justice, a district court may transfer any civil

action to any other district or division where it might have been brought.” The burden is

on the Defendant to establish (1) that the action originally could have been brought in the

Eastern Division and (2) that the litigating in the suggested forum is more convenient and

would serve the interest of justice. Id.

         There is no dispute that Jones could have properly brought suit in the Eastern

Division of the Middle District.        Thus, the Court turns to whether Mar-Mal has



                                              2
      Case 3:21-cv-00017-ECM-KFP Document 15 Filed 04/19/21 Page 3 of 5




demonstrated that the suggested forum is more convenient and serves the interest of justice.

The Court considers a variety of case-specific factors such as

              (1) the convenience of the witnesses; (2) the location of
              relevant documents and the relative ease of access to sources
              of proof; (3) the convenience of the parties; (4) the locus of
              operative facts; (5) the availability of process to compel the
              attendance of unwilling witnesses; (6) the relative means of the
              parties; (7) [the suggested] forum’s familiarity with the
              governing law; (8) the weight accorded a plaintiff's choice of
              forum; and (9) trial efficiency and the interests of justice, based
              on the totality of the circumstances.

Manuel v. Convergys Corp., 430 F.3d 1132, 1135 n.1 (11th Cir. 2005); see also Stewart

Organization, Inc. v. Ricoh Corp., 487 U.S. 22, 29 (1988) (holding that a motion to transfer

venue requires the court to “balance a number of case-specific factors” in an

“individualized, case by-case consideration of convenience and fairness” (citation and

internal quotation marks omitted)).

       It is undisputed that the locus of operative facts, if not all the facts, giving rise to

Jones’ claims occurred in the Eastern Division. The employment actions and practices that

form the basis of Jones’ complaint occurred in the Eastern Division. Litigation in the

Eastern Division will provide greater access to the relevant evidence, such as Jones’

employment and medical records, and any relevant documents in Mar-Mal’s possession,

all or most of which will undoubtably be located at Mar-Mal’s principal office located in

the Eastern Division. Witnesses will be located in Lee County, Alabama, which is in the

Eastern Division. See Manuel, 430 F.3d at 1135 n.1 (holding that “the convenience of the

witnesses” is a key factor in considering a motion to change venue). Jones asserts that the

courthouse in the Northern Division in Montgomery, Alabama is fifty-five miles from

                                              3
      Case 3:21-cv-00017-ECM-KFP Document 15 Filed 04/19/21 Page 4 of 5




Auburn, and not far enough to overweigh her choice of forum. The Plaintiff does not

dispute that many witnesses are located in the Eastern Division. Undoubtedly litigating in

the Eastern Division will be more convenient for them. In fact, on the record before the

Court, there is no indication that any relevant documents, evidence, or witnesses will be

located in the Northern Division of the Middle District of Alabama.

       The other facts are neutral against a transfer. The availability of process to compel

the attendance of unwilling witnesses, and Court’s familiarity with the law are not affected

by the transfer to the Eastern Division. The relative means of the parties weighs in neither

party’s favor. Trial efficiency weighs in favor of transferring to the Eastern Division.

       Usually, the Court accords “considerable deference” to the Plaintiff's choice of

forum and the burden is on the Defendant to “establish that the suggested forum is more

convenient.” In re Ricoh Corp., 870 F.2d 570, 573 (11th Cir. 1989). However, where, as

here, “the operative facts underlying the cause of action did not occur within the forum

chosen by the Plaintiff, the choice of forum is entitled to less consideration.” Moore v.

Baker, 2018 WL 3421601, *4 (M.D. Ala. 2018) (quoting Gould v. Nat'l Life Ins. Co., 990

F. Supp. 1354, 1358 (M.D. Ala.1998)). Moreover, “when the plaintiff’s choice is not [her]

home forum, the presumption in the plaintiff’s favor applies with less force, for the

assumption that the chosen forum is appropriate is then less reasonable.” Sinochem Int’l.

Co. v. Malaysia Int’l Shipping Corp., 549 U.S. 422, 430 (2007) (internal quotations

omitted). The Eastern Division is Jones’ home forum, not the Northern Division. Thus,

her choice of forum is entitled to less deference.



                                              4
      Case 3:21-cv-00017-ECM-KFP Document 15 Filed 04/19/21 Page 5 of 5




       It is within the discretion of the Court to transfer this case from the Northern

Division to the Eastern Division. See Brown v. Conn. Gen. Life Ins. Co., 934 F.2d 1193,

1197 (11th Cir. 1991). Weighing the factors, and considering the fact that both parties and

all or most witnesses and evidence are located in the Eastern Division, leads to the

conclusion that judicial administration and trial of this case will be more efficient if

conducted there. Accordingly, the Court concludes that transfer to the Eastern Division is

more convenient and serves the interests of justice. Accordingly, it is

       ORDERED that, pursuant to 28 U.S.C. § 1404(a), the motion to transfer venue (doc.

11) is GRANTED.

       The Clerk of the Court is DIRECTED to take the necessary steps to effectuate the

transfer of this case to the Eastern Division.

       Done this 19th day of April, 2021.


                                         /s/Emily C. Marks
                                    EMILY C. MARKS
                                    CHIEF UNITED STATES DISTRICT JUDGE




                                                 5
